Citation Nr: 1755379	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  He also had a second period of active duty from October 1974 to May 1976; however, in an Administrative Decision dated in December 1977, it was determined that his discharge in May 1976 was not under conditions other than dishonorable, and was therefore a bar to VA benefits for that period of service.  38 C.F.R. § 3.12 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to TDIU.

The Board denied the claim in March 2010, and the Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated the March 2010 Board decision and remanded the matter to the Board for development consistent with the parties' March 2011 Joint Motion for Remand (Joint Motion).  In November 2011, September 2013, and May 2017, the Board remanded the case for additional development and it now returns for further appellate review.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.40, 3.341, 4.16 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran has generally contended that he is unable to secure and maintain employment due to his service-connected disabilities.  In this regard, he is service-connected for the following disabilities during the appeal period stemming from his June 2006 claim: bilateral hearing loss, evaluated as 10 percent disabling as of August 16, 1994, and 20 percent disabling as of January 15, 2010; tinnitus, evaluated as 10 rated percent disabling as of May 11, 1976; and posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling as of August 16, 1994.  As such, his combined disability rating is 60 percent for the entire appeal period.  Significantly, the Veteran's bilateral hearing loss, tinnitus, and PTSD are of a common etiology as these disabilities were incurred as a result of his exposure to heavy gunfire, incoming rocket fire, and firefights while serving as an infantryman in Vietnam.  Thus, his service-connected disabilities meet the threshold criteria for consideration of a TDIU as such are all considered as one disability.  See 38 C.F.R. § 4.16(a).   

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a high school education and two years of college education.  Regarding his work history, his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in  June 2006 reflects that he last work from October 2000 to 2003 as a bellman, and became too disabled to work in 2003 due to all three of his service-connected disabilities.  Specifically, the Veteran reported that his PTSD symptoms started getting in the way of his ability to associate with the general public.  A subsequent VA Form 21-8940, received in March 2008, reflects that he worked full-time as a driver from 2001 to 2002, and as a bellboy from 2002 to 2004.  He indicated that he became too disabled to work in 2005 due to his service-connected PTSD and bilateral hearing loss.  Here, the Veteran reported that he had difficulty working with others and a distrust of authority figures.  While the Veteran's report of his last day of full-time work are in conflict, the record reflects that, for the appeal period stemming from his June 2006 claim, he has been unemployed.

While dated before the appeal period, an October 1994 Social Security Administration (SSA) record notes that the Veteran was markedly limited in his "ability to complete a normal work-day and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods."  In this regard, the Veteran is in receipt of SSA disability benefits based on a back disorder, substance abuse disorder, and anxiety-related disorders, to include affective disorder, PTSD, and major depression.  

Additionally, a July 2003 VA treatment record reveals that the examiner concluded that "in a work setting," the Veteran continued to show symptoms of PTSD, including memory and concentration problems.  Additionally, such record further reveals that the Veteran reported that he had a problem hearing people and, "sometimes ha[d] difficulty answering the phone" when he was working as a bellboy for the Embassy Suites Hotel.  A May 2004 VA mental disorders examination report reflects that the examiner found that there was a definite impairment in his social and industrial adaptability due to his PTSD symptoms.  Here, the examiner explained that the Veteran's industrial adaptability was impaired by his inability to stay with the job for any length of time.  Additionally, the examiner noted that the Veteran was not totally industrially impaired as he was currently able to work part-time for a hotel.  The examiner further noted that the Veteran's inability to trust people and his irritability were probably the biggest problems in terms of keeping a job due to his PTSD symptoms. A July 2005 VA treatment record, the Veteran reported that he lost his job as a bellboy for the Embassy Suites Hotel due to a misunderstanding with his supervisor who believed he was ignoring him, but in fact he was unable to hear him.  Consequently, he subsequently applied for a TDIU in June 2006.

In July 2007, the Veteran's treating physician indicated that he was unable to work.   In this regard, she noted that he was in receipt of SSA disability benefits for PTSD, and he was status post cerebrovascular accident, and has hypertension.  She found that the Veteran was disabled by both physical and psychiatric illness, is unable to work, and is unlikely to be able to resume gainful employment in the foreseeable future.

In connection with such claim, the Veteran underwent numerous VA examinations, to include those conducted in August 2007 (PTSD), January 2013 (PTSD), and February 2013 (audiology); however, in the September 2013 remand, the Board found that such were inadequate to decide the Veteran's TDIU claim.  With respect to the Veteran's service-connected bilateral hearing loss and tinnitus, the Board explained that the February 2013 VA examiner provided an inadequate rationale as he did not specifically address the Veteran's subjective complaints regarding the impact of his hearing loss on employment.  Additionally, the examiner did not provide an opinion as to whether the Veteran's symptomatic tinnitus had affected his ability to obtain and maintain gainful employment.  Furthermore, with respect to the Veteran's service-connected PTSD, the Board explained that an August 2007 VA examination report was inadequate as the examiner did not review the claims file.  Moreover, a January 2013 VA examiner did not discuss or describe the effects of the Veteran's PTSD upon his ordinary activity, including employment.  Therefore, the Board remanded the claims for addendum opinions, which were obtained in December 2015 for the Veteran's bilateral hearing loss and tinnitus, and in February 2016 for the Veteran's PTSD.    

However, as discussed in the May 2017 remand, the Board found such addendum opinions to be inadequate to decide the Veteran's claim for a TDIU.  With respect to the December 2015 addendum opinion, the Board explained that such opinion was inadequate as the VA examiner did not address the Veteran's subjective complaints regarding the impact of his hearing loss on employment, but rather concluded that he should abstain from loud work environments, which was problematic in light of the Veteran's reports as documented in the aforementioned July 2003 and July 2005 VA treatment records.  

In the February 2016 addendum opinion, the VA examiner opined that it was impossible to determine the Veteran's functional and industrial impairment due solely to his PTSD in insolation without resorting to mere speculation.  As rationale for the opinion, the examiner provided that the Veteran has nonservice-connected dementia with limited cognitive capacity as documented by an April 2012 VA treatment record; the Veteran had not received any mental health treatment relating to his PTSD since January 2013; the Veteran retired in 2008, he had not sought employment since that time, and there were no documented difficulties with occupational impairment relating to his PTSD in his medical records; and in a February 2015 VA treatment record, the Veteran reported being unaware of his PTSD diagnosis.  

However, the Board found that the non-documentation described by the VA examiner was not consistent with the evidence of record.  In this regard, the examiner reported that there were no documented difficulties with occupational impairment relating to the Veteran's PTSD in his medical records.  Here, the Board referred to the aforementioned October 1994 SSA record, the July 2003 VA treatment record, and the May 2004 VA examination report.  Furthermore, the Board noted that when a Veteran had both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, the Board indicated that VA treatment records dated in April 2012; January 2014; and January, February, March, and September 2015 showed an assessment of nonservice-connected dementia.  Therefore, the Board remanded the claims for addendum opinions.

With respect to the Veteran's service-connected bilateral hearing loss and tinnitus, a June 2017 VA examiner reported that an opinion could not be rendered regarding employability as testing was not performed during his September 2015 VA examination.  However, shortly thereafter, the same VA examiner provided an additional addendum opinion.  Here, the examiner indicated that the Veteran's records were reviewed, and none of the evaluation reports dated in July 2003, June 2004, March 2010, and February 2013 mentioned what type of occupation he performed following military separation.  The examiner further indicated that, based on the Veteran's degree of loss from an evaluation performed in March 2010, his hearing loss and tinnitus would not preclude him from gainful employment.  Additionally, the examiner explained that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner further explained that employment would be more than feasible in a loosely supervised situation.  

With respect to the Veteran's service-connected PTSD, the June 2017 VA examiner 
opined that it was impossible to separation functional impairment solely from his PTSD.  As rationale for the opinion, the examiner indicated that all of the evidence reviewed documented severe cognitive impairment secondary to dementia.  The examiner further indicated that she reviewed the October 1994 SSA record, the July 2003 VA treatment record, and the May 2004 VA examination report as well as the prior VA examinations in May 2004, August 2007, January 2013, and October 2015, and none of such records changed her opinion that it remained impossible to fully separate functional impairment from PTSD in isolation as such condition did not exist in isolation.  

Additionally, the June 2017 VA examiner reported that mental health symptoms of PTSD could change over time.  Here, she further reported that the Veteran may very well have had occupational impairment relating to his PTSD in the past; however, more recent records documented his functional impairment in relation to his dementia and did not mention his symptoms of PTSD.  The examiner explained that the most recent evaluation that was able to assess for symptoms of PTSD in January 2013, documented sub-threshold symptoms of PTSD (PCLM score of 35, below the cut-off of 50; MISS score of 88, below the cut -off of 107).  The examiner further explained that the October 2015 VA examiner was unable to comment on the Veteran's symptoms of PTSD as he was disoriented and not able to provide an accurate self-report.  

Furthermore, the June 2017 VA examiner indicated that, following a review of the Veteran's VA Form 21-8940, he last worked in 2004 as a Bell Boy for Hilton Embassy Suites Hotel, a job he held for two years prior to retirement.  The examiner further reported that the Veteran's most recent mental health treatment record in April 2017 documented severe impairment relating to his dementia (GAF score of 25) which required 24-hour monitoring; and such record documented a "history of PTSD" as no current symptoms of PTSD in isolation were able to be determined given his significant cognitive limitations.  The examiner concluded that the Veteran's limitations associated solely with his service-connected PTSD (rather than any nonservice-connected psychiatric or cognitive disorder such as dementia) remained impossible to determine without resorting to mere speculation. 

Based on the foregoing, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Here, the Veteran's cognitive impairment (dementia) has affected his ability to work, and the Board must consider the Veteran's combination of impairment when determining whether a TDIU is warranted as the evidence reasonably indicates that it is not possible to differentiate the portion of occupational impairment resulting from his service-connected PTSD from that resulting from the nonservice-connected cognitive disorder.  Mittleider, supra.  Furthermore, the record, as discussed above, indicates that the Veteran's PTSD was negatively impacting his ability to secure and maintain gainful employment prior to onset of his dementia.  Similarly, while the VA examiners have determined that the Veteran's bilateral hearing loss and tinnitus did not preclude employment, the record reflects that such disabilities resulted in difficulty with communication with supervisors and the general public.  

Thus, the Board finds that, as the combination of the aforementioned medical findings as well as the Veteran's lay statements regarding the limitations of his service-connected disabilities places the evidence in at least equipoise as to whether he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, a TDIU is warranted.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


